Title: From Thomas Jefferson to Francis Eppes, 21 November 1775
From: Jefferson, Thomas
To: Eppes, Francis


                    
                        Dear Sir
                        Philadelphia Nov. 21. 1775.
                    
                    After sealing my last letter to you we received an account of the capture of St. John’s which I wrote on the letter. What I there gave you was a true account of that matter. We consider this as having determined the fate of Canada. A Committee of Congress is gone to improve circumstances so as to bring the Canadians into our Union. We have accounts of Arnold as late as Octob. 13. All well and in fine spirits. We cannot help hoping him in possession of Quebec as we know Carleton to be absent in the neighborhood of Montreal. Our armed vessels to the northward have taken some of the ships coming with provisions from Ireland to Boston. By the intercepted letters we have a confirmation that they will have an army of four or five and twenty thousand there by the spring. But they will be raw teagues. 3000. are lately arrived there. I have written to Patty a proposition to keep yourselves at a distance from the alarms of Ld. Dunmore. To her therefore for want of time I must refer you and shall hope to meet you as proposed. I am Dr. Sir with my best affections to Mrs. Eppes Your friend & servt.,
                    
                        Th: Jefferson
                    
                